Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/534,466 filed on 08/07/2019. 
Claims 1 – 6 are pending and ready for examination.


Priority
This application claims priority to U.S. continuation application no. 16/111,540 (patent no. 10,637,614 B2) filed on 08/14/2018 which claims priority to U.S. continuation application no. 14/582,888 (patent no. 10,128,986 B2) filed on 12/14/2014 which claims priority to Korean Patent Application No. 10-2013-0162327 filed on 12/24/2013.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s suggestion
Claims 1 and 6 are suggested to amend for clarity of invention:  
Claims 1 should recites in last paragraph, “wherein the maximum number of DL HARQ processes is 16 when the DL reference UL/DL configuration for the second serving cell is 5, and the maximum number of DL HARQ processes is 12 when the DL reference UL/DL configuration for the second serving cell is 6.
Claims 6 should recites in last paragraph, “wherein the maximum number of DL HARQ processes is determined based on below Table”.
Claims 6 should recites in first row, second column, “Maximum number of DL HARQ processes”.


Claim Objections
Claims 1 – 3 and 6 are objected to because of the following informalities:  
Claims 1 and 6 recite in 3rd paragraph, “an RRC message”; it should read as “a RRC message”.
Claims 1 and 6 recite in middle paragraph, “a maximum number of DL HARQ processes”; it should read as “a maximum number of downlink (DL)
Claims 1 and 6 recite in middle paragraph, “a uplink(UL)/downlink(DL) configuration”; it should read as “[[a]]an uplink (UL)/downlink (DL) configuration”.
Claim 2 recites in line 2 and claim 6 recites in second last paragraph “transport blocks(TBs)”; there should a space between “transport blocks” and “(TBs)”.
Claim 3 recites, “C denotes the number of code”; it should read as “C denotes a number of code”.
Claim 3 recites, “NDDLcells denotes the number of serving cells”; it should read as “NDDLcells denotes a number of serving cells”.
Claim 3 recites “UE corresponds to a MIMO Transport Mode (TM)”; it should read as “UE corresponds to a multiple input multiple output (MIMO) Transport Mode (TM).  
Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 – 4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 – 7 of U.S. patent no. 10,637,614 B2 (Application No. 16/111,540) and claims 1 – 5 and 8 – 9 of U.S. patent no. 10,128,986 B2 (Application No. 14/582,888). Although the claims at issue are not identical, they are not patentably distinct from each other because all inventions are directed towards method of performing a Hybrid Automatic Repeat reQuest (HARQ) operation by a user equipment (UE). With respect to claim 1 of instant application and claim 5 of patent 10,637,614 B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 16/534,466 
Patent no. US 10,637,614 B2
1. A method of performing a Hybrid Automatic Repeat reQuest (HARQ) operation by a user equipment (UE), the method comprising: 
establishing a Radio Resource Control (RRC) connection with a base station through a first serving cell, the 
receiving an RRC message from the base station through the first serving cell, the RRC message comprising carrier aggregation (CA) configuration information, the CA configuration information comprising information of a second serving cell supporting a Frequency Division Duplex (FDD) mode, and the first serving cell and the second serving cell being aggregated by a TDD-FDD CA scheme; and 
when the second serving cell is a secondary serving cell (SCell) associated with the first serving cell through the TDD-FDD CA scheme, 



determining a maximum number of DL HARQ processes for the second serving cell based on a uplink(UL)/downlink(DL) 






wherein the DL reference UL/DL configuration is one of 0, 1, 2, 3, 4, 5 and 6, 
wherein the maximum number is 16 when the DL reference UL/DL configuration is 5, and the maximum number is 12 when DL reference UL/DL configuration for the second serving cell is 6.

establishing a Radio Resource Control (RRC) connection with a base station through a first serving cell, the 
receiving a RRC message from the base station through the first serving cell, the RRC message comprising carrier aggregation (CA) configuration information, the CA configuration information comprising information of a second serving cell supporting a Frequency Division Duplex (FDD) mode, and the first serving cell and the second serving cell being aggregated by a TDD-FDD CA scheme; and 
when the second serving cell is a secondary serving cell (SCell) associated with the first serving cell through the TDD-FDD CA scheme, executing, by the UE, a process, 
wherein the executing, by the UE, a process comprises: 
determining a maximum number of downlink(DL) HARQ processes for the second serving cell based on an 
storing soft channel bits for received transport blocks(TBs) based on the maximum number of DL HARQ processes, 
wherein the DL reference UL/DL configuration is one of 0, 1, 2, 3, 4, 5 and 6, 
wherein the maximum number of DL HARQ processes is 16 when the DL reference UL/DL configuration is 5.


As can be seen from the direct claim comparison of Table 1, claims of the instant application is a boarder version of the Patent. The dissimilar parts of the claims are underlined. Additional part of the instant claim 1 is recited in patented claim 1 in a 

Table 2 shows claims of the instant application that are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims of the Patents.

Table 2: Claims between instant application and Patent 10,637,614 B2
Instant application no. 16/534,466 
Patent  10,637,614 B2
application no. 16/111,540
Patent 10,128,986 B2
application no. 14/582,888
1
5+1
1
2
5
1
3
6
2
4
7
4
5

5
6
1+5
8+9






Allowable Subject Matter
Claims 1 – 6 are allowed over prior arts. The prior arts cited in IDS and PTO-892 have been found to be the closest prior art and the claims 1 and 6 are therefore allowable.
The prior arts of record fail to teach a method of performing a Hybrid Automatic Repeat reQuest (HARQ) operation by a user equipment (UE), in which a maximum number of downlink (DL) HARQ processes for a second serving cell based on an uplink (UL)/downlink (DL) configuration of a first serving cell is 16 when the UL/DL configuration is 5, wherein the second serving cell is a Secondary serving cell (SCell) associated with the first serving cell through a Time Division Duplex (TDD)-Frequency Division Duplex (FDD) carrier aggregation (CA) scheme, and the UL/DL configuration is a DL reference UL/DL configuration for the second serving cell, wherein the first serving cell and the second serving cell support a TDD mode and a FDD mode, respectively, as substantially described in the independent claims 1 and 6. The claims further describe a Radio Resource Control (RRC) message from a base station is received by the UE through the first serving cell or the second serving cell, wherein the RRC message comprising CA configuration information, that specifies the first serving cell and the second serving cell are aggregated by the TDD-FDD CA scheme. The claim 1 also mentions maximum number of DL HARQ processes is 12, when the DL reference UL/DL configuration for the second serving cell is 6. The claim 5 also mentions to store soft channel bits for received transport blocks (TBs) based on the maximum number of DL HARQ processes and other maximum number of DL HARQ processes when the DL reference UL/DL configuration is one of 1, 2, 3, 4, and 6. The limitations of the claims 1 



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hsieh et al. (Pub. No. US 2015/0043397) – “Method of Handling Communication Operation and Related Communication Device” discloses a communication operation for a communication device comprising performing a reception in a first subframe of a time-division duplexing (TDD) carrier from a network; and performing a transmission for responding the reception via a second subframe of a uplink (UL) carrier to the network; wherein the UL carrier is a frequency-division duplexing (FDD) UL carrier, or is another TDD carrier with an UL/downlink (DL) configuration where all subframes are UL subframes.

SEO el al. (Pub. No. US 2015/0304074 A1) – “Method and apparatus for determining number of HARQ processes in wireless communication system” discloses a method for determining the number of hybrid automatic repeat request (HARQ) processes in a carrier aggregated system configured with a plurality of serving cells.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474  	`